DETAILED ACTION
	Claims 1-14 are pending.
	All previously asserted prior art rejections are withdrawn in favor of allowance.
	Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a polycrystalline cubic boron nitride having a dislocation density of 8x1015/m2 or less and crystal grains having a median diameter of 100 nm or less.
Prior art Ishida (2018/0029942) teaches a boron nitride having a grain size of less than 100 nm.  The examiner finds persuasive applicant’s arguments that the boron nitride of Ishida would not have the same dislocation density because in the instant invention there is a step where the heating is paused at a specified temperature.
Claim 12 teaches a boron nitride that is subject to heat and pressure whereby the boron nitride is left at 900 C for a predetermined period of time.
Prior art Ishida teaches a boron nitride that is subject to heat and pressure.  Ishida does not teach that the boron nitride is left at 900 C for a predetermined period of time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873.  The examiner can normally be reached on Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB B MARKS/Primary Examiner, Art Unit 1729